Title: To Benjamin Franklin from William Jones and John Paradise, 15 July 1782
From: Jones, William,Paradise, John
To: Franklin, Benjamin


Paris 15 July 1782.
Mr. Paradise and Mr. Jones present their grateful respects to their inestimable friend Dr. Franklin, and beg leave to trouble him with the enclosed letter for Aleppo by the way of Marseilles, requesting him at the same time, if he has not had leisure to write the letters, with which he kindly intended to favour them, to send them by the post directed to Mr. Williams at Nantes, as they propose to set out towards Orleans as soon as the heat of the day is a little abated. They wish him perfect health and all possible happiness, hoping again to pay their respects to him on their return from America.
  
Addressed: A son Excellence / Monsieur / Monsr. Franklin / Ministre Plénipotentiaire / des Etats Unis / &c. &c.
Notation: Paradise 15. July 1782
